DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/FI2019/050081, which claims foreign priority to 20185130, filed 2/14/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 

Argument 1: The applicant argues that Claim 1 recites receiving a frequency estimation output from a radio communication device and receiving a synchronization signal correlation output from the radio communication device and using these for range and velocity estimation. At least these features are not disclosed or suggested by the combination of Poullin (‘331) and Kim et al. (‘673).
Response 1: The examiner disagrees. Poullin (‘331) discloses a radar receiver processing a radio signal received via a propagation channel and comprising frames of symbols each emitted on coded orthogonal carriers (paragraph 12). Poullin (‘331) discloses receiving via radio communication channel. Kim et al. (‘673) is in the field of joint radar and communication system (paragraph 2). Kim et al. (‘673) discloses that a radar and communication (Radcom) system and a method which combine radar and communication technologies (paragraph 2); Radom system includes LNA 210 and mixer 220 [communication device], from which radar circuitry receiving signal (Figure 7). Therefore, Kim et al. (‘673) teaches receiving signal from a radio communication device. Poullin (‘331) and Kim et al. (‘673) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmission and reception of radar and radio communication signals through common system or interface, use of frequency modulated waves.  

Argument 2: The applicant argues that Poullin (‘331) does not disclose or suggest receiving a signal from a radio communication device, Poullin (‘331) does not disclose or suggest using components of a radio communication device for the purposes of "radar" in the same manner as is recited by Applicant in claim 1
Response 2: The examiner disagrees. As stated above for response to argument 1, Poullin (‘331) discloses a radar receiver processing a radio signal received via a propagation channel and comprising frames of symbols each emitted on coded orthogonal carriers (paragraph 12). Poullin (‘331) discloses receiving via radio communication channel. Kim et al. (‘673) is in the field of joint radar and communication system (paragraph 2). Kim et al. (‘673) discloses that a radar and communication (Radcom) system and a method which combine radar and communication technologies (paragraph 2); Radom system includes LNA 210 and mixer 220 [communication device], from which radar circuitry receiving signal (Figure 7). Kim et al. (‘673) teaches receiving signal from a radio communication device.  Therefore Poullin (‘331) in view of Kim et al. (‘673) discloses receiving a signal from a radio communication device and using components of a radio communication device for the purposes of radar.

Argument 3: The applicant argues that Bassem Ibrahim relates to LTE and OFDM only. There is no discussion or reference to radars in Bassem Ibrahim. There is no motivation to apply this to radar in a manner as recited by Applicant in amended claim 1. 
Response 3: The examiner disagrees. Poullin (‘331)/Kim et al. (‘673) discloses receiving a signal from a radio communication device and using components of a radio communication device for the purposes of radar. Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches synchronization by correlating the received PSS signal with a replica of the transmitted signal (page 315, paragraph 3). Furthermore, the applicant agrees in the argument/response filed on 4/14/2022 that the primary synchronization signal (PSS) is a standard feature in LTE systems, and PSS as such exists. The motivation to combine Bassem Ibrahim et al. with Poullin (‘331)/Kim et al. (‘673) is to have time and frequency synchronization for the radio signal for more reliable performance of the communication-based radar system (Bassem Ibrahim et al. – page 322, section V). All of the cited prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a communication interface or receiver for radio communication, use of orthogonal frequency division multiplexing. 
Cancellation of claims 6-7, 10 and 21-22 has been acknowledged.
Addition of new claims 23-28 has been acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 16-18 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1), in view of Kim et al. (US 2018/0031673 A1), and further in view of Bassem Ibrahim et al.: ("Design and implementation of synchronization and cell search algorithms for LTE receiver", 32nd National Radio Science Conference, 24 March 2015 (2015-03-24), pages 313-322, DOI: 10.1109/NRSC.2015.7117844, ISBN: 978-1-4799-9945-3, XP032781762).
Regarding Claim 1, Poullin (‘331) discloses “a system comprising a radar (paragraph 1: passive radar receiver), comprising 
an interface (Figure 5: antenna 11, receiver 12, estimation of emission and channel parameters 13, synchro; paragraph 12: a radar receiver processing a radio signal received via a propagation channel and comprising frames of symbols each emitted on coded orthogonal carriers) configured to receive a frequency estimation output and a synchronization signal correlation output  (paragraph 1: radar receiver receiving a radio signal comprising frames of symbols each emitted on orthogonal coded carriers; paragraph 54: the circuit 13 estimates the parameters of the emitted signal, such as the carrier frequency F0 and the symbol period TS, as a function of an analysis of the first two symbols S1 and S2 of a frame (FIG. 2) in order to constitute a time reference…knowing the period T'S of the emitted signal and the duration TS of each symbol, the temporal length of the channel is deduced from the process of synchronizing the preceding time reference, by analyzing the signal received in each guard time 
    PNG
    media_image1.png
    16
    12
    media_image1.png
    Greyscale
 , which is greater than the temporal channel length) from a radio communication channel (paragraph 12: a radar receiver according to the invention, processing a radio signal received via a propagation channel), wherein the radio communication device is a multi-carrier orthogonal frequency-division multiplexing (OFDM) device (paragraph 7: radar receiver of particular orthogonal frequency division multiplex (OFDM) signals… OFDM signals are characterized by simultaneously emitting a large number of orthogonal sub-carriers phase coded with plural phase states or amplitude states, i.e. by a spectrum of orthogonal lines, in the Fourier transform sense, over a finite duration T, equidistant at intervals 1/T); and 
a processing block configured to use the received frequency estimation output and synchronization signal correlation output for velocity and range estimation (Figure 5: Doppler-distance correlation 41; paragraph 63: Doppler channels in the correlator 41 are assigned a predetermined frequency offset relative to each other because of the Doppler effect…the Doppler channels constitute a plurality of speed cases of the filtered signal X'(t) by changes of frequency and are each correlated, for each carrier f1 to fK, to the emitted signal replica 
    PNG
    media_image2.png
    17
    43
    media_image2.png
    Greyscale
…after summation, an angular focusing circuit 42 determines mobile targets angular position cases…a constant false alarm processing (CFAP) circuit 43 extracts "plots" relating to position and speed data on searched-for mobile targets).
Poullin (‘331) discloses receiving via radio communication channel (paragraph 12, as shown above). Poullin (‘331) does not explicitly disclose receiving signal from a radio communication device. 
Kim et al. (‘673) is in the field of joint radar and communication system (paragraph 2). Kim et al. (‘673) teaches receiving signal “from a radio communication device (paragraph 2: a radar and communication (Radcom) system and a method which combine radar and communication technologies; Figure 7: Radom system includes LNA 210 and mixer 220 [communication device], from which radar circuitry receiving signal).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331) with the teaching of Kim et al. (‘673) for to enhance distance resolution and reduce communication noise (Kim et al. (‘673) – paragraph 22). In addition, both of the prior art references, (Poullin (‘331) and Kim et al. (‘673)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmission and reception of radar and radio communication signals through common system or interface, use of frequency modulated waves.  
Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the synchronization signal is a primary synchronization signal (PSS) of the radio communication device.”
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the synchronization signal is a primary synchronization signal (PSS) of the radio communication device (page 315, paragraph 3: page 315, paragraph 3: synchronization by correlating the received PSS signal with a replica of the transmitted signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Kim et al. (‘673) with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all of the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a communication interface or receiver for radio communication, use of orthogonal frequency division multiplexing.  
Regarding claim 2, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the frequency estimation output is a first correlation result produced by a first correlator of the radio communication device, the first correlator being configured to correlate a received signal with itself.”
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the frequency estimation output is a first correlation result produced by a first correlator of the radio communication device, the first correlator being configured to correlate a received signal with itself (Abstract: time and fractional frequency offset coarse synchronization are performed in the time domain using the cyclic prefix based auto-correlation; page 316, paragraph 5: the auto correlation is done using the absolute value of the summation over the CP samples which is Ng samples to show a peak at the OF OM start sample; conclusion: the time and frequency synchronization is based on auto-correlation between the Cyclic Prefix of the OFDM symbol and its replica)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Kim et al. (‘673) with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all of the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a communication interface or receiver for radio communication, use of orthogonal frequency division multiplexing.
  
Regarding claim 3, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the synchronization signal correlation output is a second correlation result produced by a second correlator of the radio communication device, the second correlator being configured to correlate a frequency corrected received signal with a predefined known signal.”
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the synchronization signal correlation output is a second correlation result produced by a second correlator of the radio communication device, the second correlator being configured to correlate a frequency corrected received signal with a predefined known signal (Page 315, paragraph 3: synchronization by correlating the received PSS signal with a replica of the transmitted signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Kim et al. (‘673) with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication-based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a communication interface or receiver for radio communication, use of orthogonal frequency division multiplexing.  
Regarding claim 9, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the synchronization signal is a predefined known signal.”
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the synchronization signal is a predefined known signal (page 315, paragraph 3: synchronization by correlating the received PSS signal with a replica of the transmitted signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Kim et al. (‘673) with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication-based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a communication interface or receiver for radio communication, use of orthogonal frequency division multiplexing.  
Regarding Claim 16, Poullin (‘331) discloses “a system comprising Radar (paragraph 1: passive radar receiver; Figure 5), that comprises    
an interface (Figure 5: antenna 11, receiver 12, estimation of emission and channel parameters 13, synchro; paragraph 12: a radar receiver processing a radio signal received via a propagation channel and comprising frames of symbols each emitted on coded orthogonal carriers) configured to receive a frequency estimation output and a synchronization signal correlation output (paragraph 1: radar receiver receiving a radio signal comprising frames of symbols each emitted on orthogonal coded carriers; paragraph 54: the circuit 13 estimates the parameters of the emitted signal, such as the carrier frequency F0 and the symbol period TS, as a function of an analysis of the first two symbols S1 and S2 of a frame (FIG. 2) in order to constitute a time reference…knowing the period T'S of the emitted signal and the duration TS of each symbol, the temporal length of the channel is deduced from the process of synchronizing the preceding time reference, by analyzing the signal received in each guard time 
    PNG
    media_image1.png
    16
    12
    media_image1.png
    Greyscale
, which is greater than the temporal channel length) from a radio communication channel (paragraph 12: a radar receiver according to the invention, processing a radio signal received via a propagation channel), wherein the radio communication device is a multi-carrier orthogonal frequency-division multiplexing (OFDM) device (paragraph 7: radar receiver of particular orthogonal frequency division multiplex (OFDM) signals… OFDM signals are characterized by simultaneously emitting a large number of orthogonal sub-carriers phase coded with plural phase states or amplitude states, i.e. by a spectrum of orthogonal lines, in the Fourier transform sense, over a finite duration T, equidistant at intervals 1/T); and 
a processing block configured to use the received frequency estimation output and synchronization signal correlation output for velocity and range estimation (Figure 5: Doppler-distance correlation 41; paragraph 63: Doppler channels in the correlator 41 are assigned a predetermined frequency offset relative to each other because of the Doppler effect…the Doppler channels constitute a plurality of speed cases of the filtered signal X'(t) by changes of frequency and are each correlated, for each carrier f1 to fK, to the emitted signal replica 
    PNG
    media_image2.png
    17
    43
    media_image2.png
    Greyscale
…after summation, an angular focusing circuit 42 determines mobile targets angular position cases…a constant false alarm processing (CFAP) circuit 43 extracts "plots" relating to position and speed data on searched-for mobile targets).
Poullin (‘331) discloses receiving via radio communication channel (paragraph 12, as shown above). Poullin (‘331) does not explicitly disclose receiving signal from a radio communication “device” and that the system is “a joint communication and radar system”. 
Kim et al. (‘673) is in the field of joint radar and communication system (paragraph 2). Kim et al. (‘673) teaches receiving signal “from a radio communication device (paragraph 2: a radar and communication (Radcom) system and a method which combine radar and communication technologies; Figure 7: Radom system includes LNA 210 and mixer 220 [communication device], from which radar circuitry receiving signal)”, the system is “a joint communication and radar system (paragraph 2: radar and communication (RadCom) system)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331) with the teaching of Kim et al. (‘673) to enhance distance resolution and reduce communication noise (Kim et al. (‘673) – paragraph 22). In addition, both prior art references, (Poullin (‘331) and Kim et al. (‘673)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as transmission and reception of radar and radio communication signals through common system or interface, use of frequency modulated waves.  
Poullin (‘331)/Kim et al. (‘673) does not explicitly disclose “the synchronization signal is a primary synchronization signal (PSS) of the radio communication device.”
Bassem Ibrahim et al. is in the field of radio communication using radio communication device or LTE receiver (page 313, section I). Bassem Ibrahim et al. teaches “the synchronization signal is a primary synchronization signal (PSS) of the radio communication device (page 315, paragraph 3: page 315, paragraph 3: synchronization by correlating the received PSS signal with a replica of the transmitted signal)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Kim et al. (‘673) with the teaching of Bassem Ibrahim et al. time and frequency synchronization for the radio signal for more reliable performance of the communication-based radar system (Bassem Ibrahim et al. – page 322, section V). In addition, all the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a communication interface or receiver for radio communication, use of orthogonal frequency division multiplexing.  
Regarding independent Claim 17, which has the same limitation for the radar as the independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses all the claimed invention as shown above for claim 1. Poullin (‘331)/Bassem Ibrahim et al. does not explicitly disclose “a vehicle comprising radar.”
Kim et al. (‘673) is in the field of joint radar and communication system (paragraph 2). Kim et al. (‘673) teaches a vehicle comprising radar (paragraph 60: the Radcom system for vehicles; paragraph 61: the RadCom system described in the above-described embodiments can be applied to a military or private radar system as well as a vehicle)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar of Poullin (‘331)/Bassem Ibrahim et al. with the teaching of Kim et al. (‘673) for using enhanced distance resolution and reduced communication noise in vehicular radar detection system (Kim et al. (‘673) – paragraph 22). In addition, all the prior art references, (Poullin (‘331)/Kim et al. (‘673) and Bassem Ibrahim et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, having time and frequency synchronization of the radio communication signal, utilizing a communication interface or receiver for radio communication, use of orthogonal frequency division multiplexing.  
Regarding independent Claim 18, which is a corresponding method claim of independent device claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al.  discloses all the claimed invention as shown above for claim 1. 
Regarding claim 24, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 1. Poullin (‘331) further discloses “the frequency estimation output is a signal used as frequency estimate for frequency correction in the receiver path of the radio communication 5US 16/962,930 Response to NFOAdevice, and the synchronization signal correlation output is a signal used for timing adjustment in the receiver path of the radio communication device (paragraph 54: the circuit 13 estimates the parameters of the emitted signal, such as the carrier frequency F0 and the symbol period TS, as a function of an analysis of the first two symbols S1 and S2 of a frame (FIG. 2) in order to constitute a time reference. Knowing the period T'S of the emitted signal and the duration TS of each symbol, the temporal length of the channel is deduced from the process of synchronizing the preceding time reference, by analyzing the signal received in each guard time.DELTA. , which is greater than the temporal channel length; Figure 5)”.
Regarding claim 25, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 1. Poullin (‘331) further discloses “the frequency estimation output and the synchronization signal correlation output for the radar are taken from the receiver path of the radio communication device prior to the FFT operation (Figure 6: receiver estimation of emission and channel parameters and synchro before FFT analyzer)”.  
Regarding claim 26, which is dependent on independent claim 16, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 16. Poullin (‘331) further discloses “the frequency estimation output and the synchronization signal correlation output for the radar are taken from the receiver path of the radio communication device prior to the FFT operation (Figure 6: receiver estimation of emission and channel parameters and synchro before FFT analyzer)”.  
Regarding claim 27, which is dependent on independent claim 17, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 17. Poullin (‘331) further discloses “the frequency estimation output and the synchronization signal correlation output for the radar are taken from the receiver path of the radio communication device prior to the FFT operation (Figure 6: receiver estimation of emission and channel parameters and synchro before FFT analyzer)”.  
Regarding claim 28, which is dependent on independent claim 18, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 18. Poullin (‘331) further discloses “the frequency estimation output and the synchronization signal correlation output for the radar are taken from the receiver path of the radio communication device prior to the FFT operation (Figure 6: receiver estimation of emission and channel parameters and synchro before FFT analyzer)”.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1)/Kim et al. (US 2018/0031673 A1)/Bassem Ibrahim et al.: ("Design and implementation of synchronization and cell search algorithms for LTE receiver", 32nd National Radio Science Conference, 24 March 2015 (2015-03-24), pages 313-322, DOI: 10.1109/NRSC.2015.7117844, ISBN: 978-1-4799-9945-3, XP032781762), and further in view of Morrison (US 2017/0023672 A1).
Regarding claim 4, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. does not explicitly disclose “the processing block is configured to calculate a range estimate based on a correlation peak of the synchronization signal correlation output.”
Morrison (‘672) relates to telecommunications systems and provides wireless communications coverage and radar motion detection security (paragraph 2). Morrison (‘672) teaches “the processing block is configured to calculate a range estimate based on a correlation peak of the synchronization signal correlation output (paragraph 38: the arrival time of each scattered signal can be proportional to the distance of each reflector from the remote unit…if the received signal is cross-correlated with the transmit pseudo-noise sequence, unique correlation peaks appear at different relative times corresponding to each of the nearby reflectors…change in the time position of a correlation peak can indicate a change in radial distance of a reflector from the remote unit)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. with the teaching of Morrison (‘672) for more reliable range determination for radar detection (Morrison (‘672) – paragraph 39). In addition, all prior art references, (Poullin (‘331)/Kim et al. (‘673) and Morrison (‘672)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using common system for radio communication and radar detection, using modulated transmission signal, using multi carrier frequency signals.  
Regarding claim 19, which is dependent on independent claim 18, and which is a corresponding method claim of device claim 4, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al./Morrison (‘672) discloses all the claimed invention as shown above for claim 4. 

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1)/Kim et al. (US 2018/0031673 A1)/Bassem Ibrahim et al.: ("Design and implementation of synchronization and cell search algorithms for LTE receiver", 32nd National Radio Science Conference, 24 March 2015 (2015-03-24), pages 313-322, DOI: 10.1109/NRSC.2015.7117844, ISBN: 978-1-4799-9945-3, XP032781762), and further in view of Paschen et al. (US 8,018,371 B1).
Regarding claim 5, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. does not explicitly disclose “the processing block is configured to calculate a velocity estimate based on the frequency estimation output at the moment of a correlation peak of the synchronization signal correlation output.”
Paschen et al. (‘371) relates to detecting the presence of a nearby object using radiation associated with a communication signal (column 1 lines 6-10). Paschen et al. (‘371) teaches “the processing block is configured to calculate a velocity estimate based on the frequency estimation output at the moment of a correlation peak of the synchronization signal correlation output (column 10 lines 1-21: a cross correlation sequence corresponding to different Doppler shifts in the received signal 224 is obtained…for a set of differently shifted reference samples delayed by a period of time equal to the travel time to and from a target 108 from which the signal 224 is reflected, a certain Doppler shift will appear as a peak in the array position corresponding to that range and Doppler shift…the identification of the range and relative velocity of the target 108 thus obtained is determined by the detection and parameter estimation processor 556; claim 19: correlating the received signal to the transmitted communication signal includes frequency shifting one or both of the signals to determine presence and radial velocity of the object)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. with the teaching of Paschen et al. (‘371) for more reliable radar detection (Paschen et al. (‘371) – column 2 lines 29-42). In addition, all prior art references, (Poullin (‘331)/Kim et al. (‘673) and Paschen et al. (‘371)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using modulation signal for the transmitted communication signal, radar signal processing for target detection.  
Regarding claim 20, which is dependent on independent claim 18, and which is a corresponding method claim of device claim 5, Poullin (‘331)/Kim et al. (‘673)/Morrison (‘672) discloses all the claimed invention as shown above for claim 5. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1)/Kim et al. (US 2018/0031673 A1)/Bassem Ibrahim et al.: ("Design and implementation of synchronization and cell search algorithms for LTE receiver", 32nd National Radio Science Conference, 24 March 2015 (2015-03-24), pages 313-322, DOI: 10.1109/NRSC.2015.7117844, ISBN: 978-1-4799-9945-3, XP032781762), and further in view of Aaron Evers et al.: ("Analysis of an LTE waveform for radar applications", Radar Conference, 19 May 2014, pages 200-205, DOI: 10.1109/ RADAR.2014.6875584, XP032628110).
Regarding claim 8, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. does not explicitly disclose “the radio communication device is a 4G or 5G communication device.”
Aaron Evers et al. is in the field of radar communication. Aaron Evers et al. teaches “the radio communication device is a 4G or 5G communication device (page 200, section I, left column paragraph 1: the radar waveform characteristics and exploitable structures of the frequency division duplexing (FDD) implementation of the long term evolution (LTE) cellular standard)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. with the teaching of Aaron Evers et al. for improving measurement of velocity and angle of arrival of the target (Aaron Evers et al. – paragraph 4). In addition, all prior art references, (Poullin (‘331)/Kim et al. (‘673) and Aaron Evers et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, exploring radar waveform characteristics through signal processing, using modulation scheme in radio communication signal.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Poullin (US 2004/0066331 A1)/Kim et al. (US 2018/0031673 A1)/Bassem Ibrahim et al.: ("Design and implementation of synchronization and cell search algorithms for LTE receiver", 32nd National Radio Science Conference, 24 March 2015 (2015-03-24), pages 313-322, DOI: 10.1109/NRSC.2015.7117844, ISBN: 978-1-4799-9945-3, XP032781762), and further in view of Rao et al. (US 2018/0231652 A1).
Regarding claim 23, which is dependent on independent claim 1, Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. discloses the device of claim 1. Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. does not explicitly disclose “the processing block is configured to calculate the velocity estimate based on an uncorrected frequency estimate.”
Rao et al. (‘652) is in the field of radar system for vehicles. Rao et al. (‘652) teaches “the processing block is configured to calculate the velocity estimate based on an uncorrected frequency estimate (paragraph 42: the Doppler shift may be estimated and thus the velocity of the object in the environment determined) and the range estimate based on a correlation result calculated with the frequency corrected signal (paragraph 77: Figure 16 is a block diagram illustrating another variation where a Doppler frequency compensation (frequency offset) is applied (in block 1610) to the output of the block FFT correlator 1600…by multiplying the output (of the block FFT correlator 1600) by a complex exponential, the frequency of the correlation values can be shifted…the complex exponential is exp{j2πfDnT}, where n=0, 1, . . . and where T is the correlation time and fD is the desired frequency shift (e.g., the Doppler frequency)…this shifts the frequency of the signal and can compensate for a known Doppler in order that the resulting signal is centered near 0 Hz in frequency…the output of the block FFT processor is a set of correlations corresponding to different ranges or delays. At each range of a potential object there may be a previously known velocity or Doppler shift for that object…a different frequency correction can be applied to each range bin)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the radar system of Poullin (‘331)/Kim et al. (‘673)/Bassem Ibrahim et al. with the teaching of Rao et al. (‘652) for achieving better performance in a radar system by computing various correlations with reduced complexity (Rao et al. (‘652) – paragraph 4). In addition, all prior art references, (Poullin (‘331)/Kim et al. (‘673) and Rao et al. (‘652)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, exploring radar waveform characteristics through signal processing, using modulation scheme in radio communication signal.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beauregard (US 9,100,278 B2) describes deriving speed estimates by performing a convolution of the output of the Fast Fourier Transform (FFT) stage from different time windows in an orthogonal frequency-division multiplexing (OFDM) modulation scheme. Such techniques enable speed estimation to be performed in the frequency domain, requiring little or no modification to existing OFDM systems (column 1 lines 33-40; embodiments provided can be utilized in any of a variety of OFDM applications…this includes, for example, orthogonal Frequency-Division Multiple Access (OFDMA), which is utilized in cellular (e.g., Long Term Evolution (LTE) (column 5 lines 32-43).
Christian Sturm et al.: ("Waveform Design and Signal Processing Aspects for Fusion of Wireless Communications and Radar Sensing", Proceedings of the IEEE, vol. 99, no. 7, 1 July 2011, pages 1236-1259, XP011367583, ISSN: 0018-9219, DOI: 10.1109/JPROC.2011.2131110) describes that to formulate an integrated framework of vehicle-to-vehicle communication and LRR, we make typical assumptions for LRR applications, incorporating the full duplex radar operation (Abstract); Figure 6: Joint vehicular communication-radar system.
Preeti Kumari et al.: ("IEEE 802.11 ad-based Radar: An Approach to Joint Vehicular Communication-Radar System", arXiv: 1702.05833, 20 February 2017, XP080747695) describes that the frequency division duplex (FDD) long term evolution (LTE) downlink (DL) signal structure and illustrate its effect on the signal’s self and cross ambiguity functions; in addition, performance limitations resulting from the FDD LTE DL signal structure are predicted; the variability of system performance limitations is considered for variable FDD LTE DL signal parameters. Lastly, simulated range profiles are produced using a simulated FDD LTE DL signal illustrating the derived results (Abstract).
Qing Wang et al.: ("Waveform Analysis of LTE Signal for Passive Radar Application", in: "Serious Games", 7 December 2013, Springer Interna­tional Publishing, Cham 032682, XP055574002, ISSN: 0302-9743, ISBN: 978-3-642-38979-5, vol. 8351, pages 632-642, DOI: 10.1007/ 978-3-319-09265-2_64) describes that passive radar utilizes extra illumination source for target detection and tracking. In this paper, we propose a new method that fits the LT'E signal into the passive radar framework, served as a novel illuminator of opportunity. The range resolution, Doppler resolution and the ambiguity function performances are analyzed in detail; simulation results demonstrated the feasibility and the advantages of the LTE signal as one of the illumination sources for passive radar (Abstract).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648